Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Election/restriction made on 3/7/2022 is withdrawn in view of the allowed claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art fails (US4714257 or US4575100 or US4365815 or ) to teach a tribological body, comprising a body with a sliding surface and at least one hollow space through which fluid can flow, the body  consists of a first monolithic partial body comprising the sliding surface and of a second monolithic partial body connected to the first one or comprising it, wherein the hollow space is designed as a conduit which runs at least in sections inside the second partial body and is delimited from the latter at least on the bottom side and the side surface sides, wherein the first partial body limits the conduit, wherein the second partial body consists of reaction-bound silicon carbide and/or boron carbide infiltrated with silicon, wherein the silicon carbide and/or boron carbide has/have a grain size distribution of at least 75 um, wherein the first partial body consists of reaction-bound silicon carbide and/or boron carbide infiltrated with silicon, wherein the silicon carbide and/or boron carbide has an average grain size between 5 um and 70 um and/or a grain size distribution of at least 14 um, and closed macropores with a pore volume < 8 vol.%, wherein a diameter DP of the macropores is 0.05 um < DP< 70 um, and wherein the first partial body has a density > 2.8 g/cm’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675